FILED
                             NOT FOR PUBLICATION                            NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



QIANG WANG,                                      No. 08-74300

               Petitioner,                       Agency No. A079-268-139

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Qiang Wang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen based on

ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion by denying Wang’s motion to reopen

because the motion was filed more than three years after the BIA’s December 1,

2004, order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and

Wang failed to demonstrate that he acted with the due diligence required to warrant

equitable tolling, see Iturribarria, 321 F.3d at 897.

      In light of our disposition, we do not reach Wang’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                   08-74300